IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                            No. 00-40280 c/w
                              No. 00-40293
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ADAN ESCAMILLA-GUERRA,

                                           Defendant-Appellant.


                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. M-94-CR-49-1
                          - - - - - - - - - -
                             June 14, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judge.

PER CURIAM:*

     Adan Escamilla-Guerra is appealing the sentence imposed in

this case.     The district court sentenced Escamilla-Guerra to 33

months of imprisonment for conspiracy to possess with intent to

distribute marijuana and eight months of imprisonment for failure

to appear in a criminal proceeding unrelated to the marijuana

offense.   Escamilla-Guerra asserts that the sentence for the

failure-to-appear offense should have been imposed to run

concurrently with rather than consecutively to the sentence for

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
                    No. 00-40280 c/w No. 00-40293
                                 - 2

the marijuana offense.    Escamilla-Guerra concedes that the

district court did not err in determining the combined offense

level for multiple offenses and determining that an offense level

of 20 is appropriate for his case.    Escamilla-Guerra also

concedes that a sentencing range of 33 to 41 months of

imprisonment is appropriate for this offense level and his

Criminal History Category I.    The imposition of a 33-month term

of imprisonment followed consecutively by an eight-month term of

imprisonment does not exceed the appropriate guidelines range of

33 to 41 months and conforms to the mandate of 18 U.S.C.

§ 3146(b)(2).    The district court did not err in sentencing

Escamilla-Guerra.    United States v. Matovsky, 935 F.2d 719, 721

(5th Cir. 1991).

     AFFIRMED.